EXHIBIT 10.1

 

 

SEPARATION AND MUTUAL RELEASE AGREEMENT

 

This SEPARATION AND MUTUAL RELEASE AGREEMENT (this “Agreement” or “Release”) is
entered into this 17th day of November, 2016 (the “Separation Date”), by and
between Liquidmetal Technologies, Inc. (the “Company”) and Thomas Steipp
(“Steipp”), (each a “Party” or collectively the “Parties”). In consideration of
the promises and commitments made in this Release, the sufficiency and fairness
of which is hereby acknowledged, the Company and Steipp agree as follows:

 

WHEREAS, the Company and Steipp desire to terminate that certain Amended and
Restated Employment Agreement dated March 10, 2016 (the “Employment Agreement”).

 

WHEREAS, Steipp desires to resign from all positions he currently holds at the
Company, including as the President, Chief Executive Officer and Director of the
Company.

 

WHEREAS, the Company has offered, and Steipp has accepted, additional benefits
in exchange for a general release of all claims. This Agreement is therefore
entered into by the Company and Steipp to document the parties’ agreement
regarding the terms of Steipp’s separation from the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, it is agreed as follows:

 

ARTICLE 1: RESIGNATION

 

1.1     Resignation. Steipp hereby resigns, effective as of the Separation Date,
from all his positions (including any director and officer positions) with the
Company, including as an employee, all officer positions, and as a director of
the Company. Steipp further resigns as of the Separation Date from any and all
positions he holds with any subsidiary or affiliated company of the Company. As
of the Separation Date, Steipp has no further rights, duties or obligations
relating to the Company or the Company Released Parties (as defined below) other
than as set forth in this Agreement. Steipp acknowledges that, except as set
forth in this Agreement, any and all agreements, including the Employment
Agreement relating to the Company or the Company Released Parties, are hereby
cancelled by the Parties.

 

ARTICLE 2: OBLIGATIONS OF THE PARTIES

 

In consideration for Steipp’s execution of this Agreement, and provided Steipp
signs and does not revoke his release set forth below and this Agreement becomes
effective by the Effective Date, the Company hereby agrees that (i) it will pay
to Steipp a one-time lump sum of $300,000.00 (subject to applicable tax
withholdings) two business day after the Effective Date, (ii) if Steipp timely
elects continuation coverage under COBRA, the Company will reimburse him
(subject to applicable tax withholdings) for the premium costs for such
continued coverage for up to the first 12 months after the Separation Date, or
such earlier date as he is no longer eligible for such coverage, (iii) the
vesting of any equity award held by Steipp on the Separation Date that is not
completely vested as of the Separation Date shall immediately be accelerated so
that such award becomes vested for that number of shares as to which it would be
vested in the ordinary course if Steipp’s employment were to continue for 12
months following the Separation Date and (iv) the period of time during which
Steipp shall be entitled to exercise any such award that is a stock option shall
be extended to the earliest to occur of (1) the second anniversary of the
Separation Date and, (2) the date on which the award would otherwise expire and
terminate in accordance with its terms if service were to continue through such
date.

 

 
 

--------------------------------------------------------------------------------

 

 

In addition, Steipp will provide assistance to the Company via telephone and/or
email through February 28, 2017, at no charge. Should the Company require
assistance beyond February 28, 2017, it may elect to engage Steipp as part of a
separately negotiated consulting agreement.

 

ARTICLE 3: RELEASED PARTIES

 

The Parties intend this Release to benefit and release the Company and Steipp
and all entities and individuals which are affiliates of the Company or Steipp
including, without limitation any corporation or entity hereafter controlled by,
or under the control of, any of the above described affiliates or other known
affiliates of the Company or Steipp, their heirs, predecessors, successors,
administrators, assigns, and subsidiaries, and each of their respective
officers, directors, agents, attorneys, and employees and their heirs,
successors, administrators, assigns (collectively, the “Company Released
Parties” with respect to the Company and the “Steipp Released Parties” with
respect to Steipp).

 

ARTICLE 4: RELEASE OF ALL PARTIES

 

Steipp agrees and understands that Steipp is receiving in exchange for Steipp’s
promises contained in this Agreement, something of value to Steipp. Steipp has
determined that this is a fair exchange. In order for Steipp to receive this
consideration, except for an action to enforce the terms of this Agreement or as
otherwise provided in this Agreement, Steipp knowingly and voluntarily releases
Company Released Parties from every possible claim that Steipp can legally
waive. This waiver should be construed as broadly as possible to release all
possible claims, debts, obligations, demands, judgments, or causes of action of
any kind whatsoever, whether known or unknown, that may be waived. However, for
additional clarity, the following is a list of some of the types of claims
included in this Release: all claims in tort (for negligent or intentional
acts), in contract, by statute, for constitutional violation, for wrongful
discharge, discrimination, harassment, retaliation, or claims of personal
injury, for compensatory, punitive, or other damages, expenses, reimbursements,
or costs of any kind, including but not limited to, any and all claims, demands,
rights, and/or causes of action arising out of employment with the Company or
Company Released Parties, or relating to purported employment discrimination or
violations of civil rights, including, but not limited to, those arising under
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Civil Rights Acts of 1866 and/or 1871, the Family and Medical Leave Act
(“FMLA”), the Age Discrimination in Employment Act of 1967 (“ADEA”), the Older
Workers Benefit Protection Act, the Americans with Disabilities Act of 1990
(“ADA”), public and private whistle blower laws, Executive Order 11246, the
Equal Pay Act of 1963, the Rehabilitation act of 1973, the Employee Retirement
Income Security Act of 1974 (“ERISA”), or other benefits laws, or any other
applicable federal, state or local employment discrimination statute or
ordinance or any other claim, whether statutory or based on common law, arising
by reason of Steipp’s employment with the Company or the Company Released
Parties, the separation from that employment or circumstances related thereto or
by reason of any other matters, cause, or thing whatsoever, from the beginning
of time to the signing of this Release, and specifically releases any claims
that the Company Released Parties have any obligation to rehire Steipp at any
time. Company agrees and understands that Company is receiving in exchange for
Company’s promises contained in this Agreement, something of value to Company.
Company has determined that this is a fair exchange. In order for Company to
receive this consideration, Company knowingly and voluntarily releases the
Steipp Released Parties from every possible claim that Company can legally
waive. This waiver should be construed as broadly as possible to release all
possible claims, debts, obligations, demands, judgments, or causes of action of
any kind whatsoever, whether known or unknown, that may be waived. However, for
additional clarity, the following is a list of some of the types of claims
included in this Release: all claims in tort (for negligent or intentional
acts), in contract, by statute, for constitutional violation, for wrongful
discharge, discrimination, harassment, retaliation, or claims of personal
injury, for compensatory, punitive, or other damages, expenses, reimbursements,
or costs of any kind, including but not limited to, any and all claims, demands,
rights, and/or causes of action arising out of employment with the Company, or
relating to purported employment discrimination or violations of civil rights,
including, but not limited to, those arising under Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Civil Rights Acts of 1866 and/or
1871, the FMLA, the ADEA, the Older Workers Benefit Protection Act, the ADA,
public and private whistle blower laws, Executive Order 11246, the Equal Pay Act
of 1963, the Rehabilitation act of 1973, the ERISA, or other benefits laws, or
any other applicable federal, state or local employment discrimination statute
or ordinance or any other claim, whether statutory or based on common law,
arising by reason of Company’s employment of Steipp or the Steipp Released
Parties, the separation from that employment or circumstances related thereto or
by reason of any other matters, cause, or thing whatsoever, from the beginning
of time to the signing of this Release. Notwithstanding the above, Company does
not release Steipp for any acts that constitute fraud while employed by the
Company as determined by a court of law.

 

 
2

--------------------------------------------------------------------------------

 

 

Any contrary provision of this Agreement notwithstanding, this Agreement shall
not be construed as a release or waiver by Steipp of any claim, demand or action
for indemnity, reimbursement, damages or other relief by Steipp under that
certain Amended and Restated Director and Officer Indemnification Agreement
between the Company and Steipp dated September 30, 2015, Section 145 of the
Delaware General Corporation Law or California Labor Code section 2802.

 

Steipp and the Company waive all the benefits and rights granted by California
Civil Code section 1542, and any other applicable similar state laws, which
provides: “A general release does not extend to claims which the creditor does
not know or suspect to exist in his or her favor at the time executing the
release, which, if known by him or her must have materially affected his or her
settlement with the debtor.”

 

This Agreement is intended to release and discharge any claims of Steipp under
the Age Discrimination and Employment Act. To satisfy the requirements of the
Older Workers’ Benefit Protection Act, 29 U.S.C. section 626(f), the parties
agree as follows: (i) Steipp acknowledges that Steipp has read and understands
the terms of this Agreement; (ii) Steipp acknowledges that Steipp has been
advised to consult with an attorney, if desired, concerning this Agreement and
has received all advice Steipp deems necessary concerning this Agreement; (iii)
Steipp acknowledges that Steipp has been given twenty-one days from receipt of
this Agreement to consider whether or not to enter into this Agreement
(“Execution Deadline”), has taken as much of this time as necessary to consider
whether to enter into this Agreement, and has chosen to enter into this
Agreement freely, knowingly and voluntarily; (iv) for a seven day period
following the execution of this Agreement by Steipp, Steipp may revoke this
Agreement by delivering a written revocation to the Company’s Board of
Directors. This Agreement shall not become effective and enforceable until the
revocation period has expired (“Effective Date”). If Steipp does not sign this
Agreement and provide the Company with an executed copy of the Agreement on or
before the Execution Deadline or revokes the Agreement, Steipp shall not receive
the any of the consideration set forth herein.

 

 
3

--------------------------------------------------------------------------------

 

 

ARTICLE 5: POST EMPLOYMENT COOPERATION

 

5.1     Protection of Interests. Steipp has had access to and has been
associated with one or more of the following assets of the Company: (i) trade
secrets, (ii) valuable confidential business or professional information, (iii)
prospective or existing clients, suppliers and other business associates of the
Company, (iv) the goodwill of the Company’s clients, contractors, employees and
other business associates, (v) extraordinary or specialized training or
education, and (vi) other Confidential Information (defined below), and Steipp
might have future access to such assets; provided, however, that nothing in this
paragraph shall preclude Company or Steipp from testifying truthfully in any
legal proceeding.

 

(a)    Non-Piracy and Non-Solicitation. Steipp will or has become familiar with
the employees and personnel associated with the Company. Steipp acknowledges
that but for his agreement to comply with the terms and conditions of this
Agreement, Steipp would not have had or have any ongoing relationship with the
Company. Accordingly, Steipp hereby agrees that Steipp shall not, either as an
individual on his own account, or as a partner or joint venturer, or as an
employee, agent, or under the authority of any person or business entity,
investor, or as an officer, director or stockholder or an employer, without the
Company's Chief Executive Officer’s prior written consent, directly or
indirectly, influence or attempt to influence any employee of the Company to
terminate his or her relationship with the Company for two (2) years from the
date of this Agreement. At no time in the future will Steipp disclose or use any
Confidential Information of the Company (including, but not limited to,
knowledge of compensation, benefits, performance reviews, communications by
Company Agents or alleged communications by Company Agents) for any reason in
any manner unless agreed to by the Company's Chief Executive Officer or
otherwise at the Company's Chief Executive Officer’s direction or request for
the benefit of the Company.

 

(b)     Non-Disparagement. Company and Steipp covenant and agree that neither of
them shall not hereafter engage in conduct that involves the making or
publishing of written or oral statements or remarks, (including, without
limitation, the repetition or distribution of derogatory rumors, allegations,
negative reports or comments) which are disparaging, deleterious or damaging to
the integrity, reputation or good will of Company or Steipp, the Company's
management, or of management of corporations affiliated with the Company or
Steipp.

 

 
4

--------------------------------------------------------------------------------

 

 

(c)     Confidentiality. Steipp agrees that, Steipp shall protect and shall not
disclose the Company’s Confidential Information. For the purposes of this
Agreement, “Confidential Information” shall mean information possessed by the
Company relating to the Company’s business, personnel, operations, finances,
billing, and intellectual property clients. Confidential Information shall be
deemed to include, but not be limited to, information relating to disclosures,
processes, systems, techniques, government filings, materials, devices, costs,
fees, payroll, finances, compensation structures, business plans, marketing
plans, client or potential client information, trade secrets, business
operations, human resources issues, legal claims, matters discussed at
management meetings or matters discussed with executive officers the Company, or
other office matters, and other information that the Company has expressly
described to Steipp as confidential. Information or collections of information
shall be considered included in the definition of Confidential Information if
not known by the trade generally. Confidential Information shall include
information, whether verbal or written, was disclosed to Steipp whether
intentionally or inadvertently, prior to, during, or after employment. The
obligations of Steipp hereunder shall continue in effect indefinitely. Despite
the above, Steipp acknowledges that the Company will file a Form 8-K disclosing
the subject matter contained herein and this Agreement shall be attached to such
Form 8-K.

 

(d)      Return of Property. Steipp agrees to promptly return all Company
property remaining in Steipp’s possession, including but not limited to all
Confidential Information, credit cards, hardware, software, data, keys and
documents, whether electronic or hardcopy (“Company Property”). Steipp also
agrees to promptly return any subsequently discovered Company Property.

 

(e)     Governmental Reporting. Steipp understands that nothing in this
Agreement is intended to interfere with or discourage any good faith disclosure
by Steipp to any governmental entity related to a suspected violation of the
law. Steipp understands that Steipp cannot and will not be held criminally or
civilly liable under any federal or state trade secret law for disclosing
otherwise protected trade secrets and/or confidential or proprietary information
so long as the disclosure is made in (1) confidence to a federal, state, or
local government official, directly or indirectly, or to an attorney and solely
for the purpose of reporting or investigating a suspected violation of law; or
(2) a complaint or other document filed in a lawsuit or other proceeding, so
long as such filing is made under seal. Steipp further understands that the
Company will not retaliate against Steipp in any way for a disclosure made
pursuant to this Section. Further, in the event Steipp makes such a disclosure,
and files a lawsuit against the Company alleging that the Company retaliated
against Steipp because of Steipp’s disclosure, Steipp understands that Steipp
may disclose the relevant trade secret or confidential information to Steipp’s
attorney, and may use the same in the court proceeding only if (1) Steipp
ensures that any court filing that includes the trade secret or confidential
information at issue is made under seal; and (2) Steipp does not otherwise
disclose the trade secret or confidential information except as required by
court order.

 

 
5

--------------------------------------------------------------------------------

 

 

(f)     Remedies. Steipp further acknowledges and agrees with the Company that
the particular matters referred to in this Agreement are of such nature that in
the event of a threatened or actual violation thereof, proof of damages would be
extremely difficult. Therefore, in the event of the breach or threatened breach
by Steipp of the covenants contained in this Release, Steipp agrees that the
Company shall be entitled to injunctions, both preliminary and final, without
bond or security, enjoining and restraining such breach or threatened breach and
such remedies shall be in addition to all other remedies which may be available
to the Company either at law or in equity. The Company and Steipp agree and
acknowledge that a violation of the covenants contained herein shall cause the
Company to suffer irreparable damages, including the potential inability of the
Company to prove specific money damages and Steipp agrees that he is estopped
from subsequently asserting in any action to enforce the provisions of the
covenants contained herein that the Company has an adequate remedy at law and
therefore is not entitled to injunctive relief. However, no claim of breach of
Article 5 by Company shall relieve it of the other obligations to Steipp in this
Release.

 

ARTICLE 6: REVIEW OF RELEASE

 

Steipp and Company are advised to consult with an attorney prior to signing this
Release. Steipp and Company understand that whether or not they consult with an
attorney is their decision.

 

ARTICLE 7: MISCELLANEOUS

 

7.1     Survival. If any provision of this Release is declared or determined by
any court of competent jurisdiction to be illegal, invalid, or unenforceable,
the legality, validity, and enforceability of the remaining parts, terms or
provisions shall not be affected thereby, and said illegal, unenforceable, or
invalid part, term or provision, shall be deemed not to be part of this Release.

 

7.2     Duplicate Originals. This Release may be executed in several
counterparts, each of which shall be deemed an original.

 

7.3     Headings. The headings contained in this Release are for reference
purposes only and are in no way intended to describe, interpret, define or limit
the scope, extent or intent of this Release or any provisions hereof.

 

7.4     Representations. In determining whether to execute this Release, Steipp
has not relied on any representations by the Company other than the written
representations contained in this Release and Company has not relied on any
representations by Steipp other than the written representations contained in
this Release.

 

7.5     Effectuating Release. Steipp and Company hereby agree to execute any
additional documents that may reasonably be required to facilitate or effectuate
this Release. The Parties are unaware of the existence of any such need at this
time.

 

7.6     Review and Understanding. Steipp and Company acknowledge that they have
read and understand the terms of this Release.

 

7.7     For Settlement Purposes. This Release is entered into in full accord and
satisfaction and compromise of the claims or potential claims of Steipp and
Company and is not in any way to be construed as an admission of any wrongdoing
or liability on the part of the Steipp Released Parties or the Company Released
Parties or an admission that the Steipp Released Parties or the Company Released
Parties violated any law or breached any agreement. The Company and Steipp
expressly deny any liability or violation and intend merely to avoid the costs
associated with any potential litigation.

 

 
6

--------------------------------------------------------------------------------

 

 

7.8       Voluntary. Steipp and Company agree that they executed this Release
voluntarily and without duress, coercion, or undue influence.

 

7.9        Binding. This Release is binding on both Steipp’s and the Company’s
heirs, administrators, executors, successors and assigns.

 

7.10    Entire Agreement. This Release contains the entire agreement between the
parties and supersedes all prior agreements or understandings, whether written
or oral, except that the Amended and Restated Director and Officer
Indemnification Agreement between the Company and Steipp dated September 30,
2015, shall continue in full force and effect without change. By signing this
Release, Steipp and Company acknowledge that they have reviewed, understand, and
agree with each of the terms of this Release.

 

7.11     Governing Law and Jurisdiction. The laws of the State of California
shall govern this Agreement, without deference to the principles of conflicts of
law. Both jurisdiction and venue for any litigation pursuant to this Agreement
shall be proper in the courts of California.

 

7.12     Confidentiality. Steipp agrees and promises that the existence, terms
and conditions of this Agreement, including but not limited to the fact and
amount of payment, (collectively the “Confidential Matters”) shall not be
described or discussed or caused to be described or discussed in any manner,
either written or oral, directly or indirectly, with any person, organization,
company or entity, other than Employee’s spouse, attorneys, and/or tax advisors,
without the prior written consent of the Company.

 

 
7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned parties, or their duly authorized
representatives hereto have executed this Agreement as of the date first above
written.

 

LIQUIDMETAL TECHNOLOGIES, INC.

 

 

 

By:   /s/ Tony Chung________________________
Name: Tony Chung
Title: Chief Financial Officer

 

 

 

THOMAS STEIPP

 

  /s/ Thomas Steipp_____________________
Thomas Steipp

 

 

8

 

 

 